DETAILED ACTION
Allowable Subject Matter
Claims 1 - 8 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claim 1, including “the first main terminal or the second main terminal comprising a first portion positioned in contact with the spacer and one of the first or second interconnection layers, such that the first portion is disposed between one of the first or second interconnection layers in a recess of the spacer; a second portion positioned to extend beyond a sealed body of the power semiconductor device such that the second portion is exposed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/           Examiner, Art Unit 2892